Citation Nr: 0416496	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-10 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to the service-connected post-traumatic 
arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for a psychiatric 
disorder, claimed as secondary to the service-connected post-
traumatic arthritis of the cervical spine.

The veteran testified before a hearing officer at the RO in 
December 1998.  A transcript of that hearing is of record.

This case was remanded to the agency of original jurisdiction 
in May and October 2003 for procedural reasons.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It has been reported throughout the record that the veteran's 
initial treatment for a psychiatric disability took place in 
1993, when he was hospitalized at the Lyons, New Jersey, VA 
Medical Center.  It has also been reported that the veteran 
underwent psychiatric hospitalization at that facility in 
1994.  There is no indication that these records have been 
requested.

In October 2002, the Board prepared a development memorandum 
requesting its development team to obtain records of the 
veteran's treatment at the Lyons VA Medical Center since 
1993.  However, on further review, it appears that only 
records dating from 1998 were requested (see letter to 
veteran dated in February 2003).  Records from the veteran's 
initial treatment could be relevant to his claim.  VA is 
required to seek relevant records of VA treatment.  38 
U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this case is remanded for the following:

1.  The RO or AMC should request all 
records of the veteran's inpatient and 
outpatient psychiatric treatment at the 
Lyons VA Medical Center for the period 
from January 1993 to May 1995.

2.  The RO or AMC should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




